Citation Nr: 1331886	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-05 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1969.  The appellant was previously married to the Veteran; they were divorced in May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned at a Central Office hearing in September 2011.  A transcript of that hearing is associated with the claims file.  The appellant submitted additional evidence for which she waived initial review and consideration by the Agency of Original Jurisdiction.  In light of the waiver, the Board may consider the evidence.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that in addition to the paper claims file, there is an electronic "Virtual VA" file associated with the claim.  Review of the electronic file was completed to ensure thorough review of the evidence of record.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in February 1988, and divorced by a final decree of a Maryland court in May 1998. 

2.  The Veteran and the appellant did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce.

3. The Veteran died in May 2002.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran. 38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of whether the appellant is the surviving spouse of the Veteran, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  The Board observes that where the law, and not the evidence, is dispositive in a claim, as in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis, 6 Vet. App. at 430.

Analysis

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2012).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2012).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2012). 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b) (2012).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. §101(3)  and 38 C.F.R. § 3.50(b)(1)  set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, there is no dispute that the Veteran and appellant were married in February 1988.  The Board notes that the appellant previously disputed that they divorced; however, she admitted this fact specifically in her September 2011 testimony before the undersigned.  The record shows that the Veteran and appellant were divorced in May 1998.  The Veteran died in May 2002.  The appellant testified that she was separated from the Veteran at least one year prior to the divorce and that she never resided with the Veteran following that separation.  Thus, the appellant was not the Veteran's spouse by marriage at the time of his death nor could she have been considered the Veteran's spouse at common law.  

Although the appellant acknowledges, specifically in her September 2011 testimony, that she and the Veteran were divorced at the time of his death, she contends that she still should be recognized as the surviving spouse because their divorce was due to the Veteran's misconduct, namely, abuse.  In support of her claim, the appellant has submitted a private medical record purportedly from a time in which the Veteran punched her in the nose.

The Board understands the appellant's contention but observes that it is unfortunately misguided.  The provisions pertaining to whether a separation was due to the fault of the veteran, without any fault on the part of the surviving spouse, are applicable in determining whether married parties continued to cohabit during their marriage.  It presupposes that the parties were married.  Thus, although a separation due to abuse, without termination of the marriage would entitle a claimant to benefits, in this case the Veteran and the appellant were divorced and clearly separated.  Under the applicable laws and regulations discussed above, a divorce, even if due to abuse, would still preclude the claimant from benefits.  These are the facts in this case.  Although the appellant's divorce may well have been precipitated, at least in part, to abuse perpetrated by the Veteran, there is no basis under the circumstances of this case that affords an award.  In other words, Veteran's laws and regulations afford no equitable relief.  

While the Board is very sympathetic to the arguments presented by the appellant and the nature of her claim, the law is very clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  Regrettably, the Board has no other alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the surviving spouse. 


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


